EX-99.23(d)(22) Amendment to Investment Sub-Advisory Agreement between Jackson National Asset Management, LLC and Wellington Management Company, LLP This Amendmentis made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Wellington Management Company, LLP, aMassachusetts limited liability partnership and registered investment adviser ("Sub-Adviser"). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of November 1, 2005 (“Agreement”), whereby Adviser appointed Sub-Adviser to provide certain sub-investment advisory services to the investment portfolios of the JNL Investors Series Trust (“Trust”); and Whereas, pursuant to the liquidation of certain funds from the Trust, the following investment portfolio needs to be removed from the Agreement: Jackson Perspective Money Market Fund Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 30, 2009, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 30, 2009, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 30th day of September, 2009. Jackson National Asset Management, LLC Wellington Management Company, LLP By:/s/ Mark D. Nerud By:/s/ Deane C. Nordin Name:Mark D. Nerud Name:Deane C. Nordin Title:President Title:Senior Vice President Schedule A September 30, 2009 (Funds) JNL Money Market Fund Schedule B September 30, 2009 (Compensation) JNL Money Market Fund Average Daily Net Assets Annual Rate $0 to $750 Million: .05%* $750 Million to $1 Billion: .04%* Over $1 Billion: .025%* * The assets of the JNL/Select Money Market Fund of JNL Series Trust and the assets of the JNL Money Market Fund of JNL Investors Series Trust will be combined for purposes of determining the applicable annual rate.
